Citation Nr: 0500250	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  94-40 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark, R. Lippman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  His DD Form 214 reveals that he had no foreign and/or 
sea service and was awarded a National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In January 
1997, the Board issued a decision, which found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a mental disorder, claimed 
as PTSD.  This matter was remanded to the RO for further 
development and consideration of the entire record in 
accordance with Manio v. Derwinski, 1 Vet. App 145 (1991).

The veteran was afforded a hearing at the RO in December 
1993.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board denied the veteran's claim of service connection 
for PTSD in an August 2003 decision.  An appeal to the United 
States Court of Appeals for Veterans Claims (Court) followed.  
In July 2004 the parties filed a joint motion for remand.  
The joint motion stated that the Board was obliged to provide 
an analysis of the weight and probative value of the medical 
evidence corroborating the occurrence of the in-service 
trauma.  In the July 2004 joint motion for remand the parties 
indicated that in most PTSD cases, an opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  However, the parties noted that there was an 
exception to this rule in claims arising from physical or 
sexual trauma.  They cited to Patton v. West 12 Vet. 
App. 272, 280 (1999) for the proposition that a post-service 
opinion of a mental health professional can be probative to 
establish the occurrence of an alleged personal assault in 
service.  In August 2004, the Court granted the joint motion, 
vacated the Board's August 2003 decision and remanded the 
case for action consistent with the joint motion.  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the AMC, in Washington, DC, 
for the following development:

1.  Arrange for the veteran to be 
examined by a panel of 2 VA 
psychiatrists.  The claims folder, or 
copies of all pertinent records, must be 
made available to the 2 VA psychiatrists 
for review.  

2.  The 2 VA psychiatrists are asked to 
opine whether the alleged in-service 
personal assault actually occurred based 
on review of the claim file and 
examination of the veteran.  If the 2 VA 
psychiatrists conclude that the alleged 
in-service personal assault actually 
occurred the 2 VA psychiatrists are asked 
to determine (1) whether the diagnostic 
criteria for PTSD under DSM IV have been 
satisfied, (2) whether there is a nexus 
between PTSD symptomatology and the 
alleged in-service personal assault and 
(3) whether it is as least as likely as 
not that the veteran has any psychiatric 
disorder which was incurred in or 
aggravated during service.  All necessary 
tests should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
report.  A detailed rationale for all 
opinions expressed should be provided.  
The 2 VA psychiatrists are asked to issue 
a joint opinion.  

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.  

4.  If the benefit sought on appeal is 
not granted both the appellant and the 
appellant's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

